      Case 1:05-cr-01278-NRB Document 125 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------X
UNITED STATES OF AMERICA,

                                            MEMORANDUM AND ORDER
            - against –
                                             05 CR. 1278-2 (NRB)
ARNALDO CABRERA,

                 Defendant.

------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Defendant has filed a motion pro se seeking appointment of

counsel     asserting   “[e]xtraordinary    and    compelling    reasons”

previously unknown to support his application for compassionate

release.    ECF No. 124.   In effect, defendant seeks reconsideration

of   this    Court’s    previous   denial   of    his   application    for

compassionate release.     ECF. No. 123.    However, defendant presents

no grounds for reconsideration, as the Court in fact had access to

and considered his medical records in reaching its decision to

deny defendant compassionate release.

     Accordingly, because there are no grounds for reconsideration

of the Court’s prior decision and no constitutional requirement

that counsel be appointed, defendant’s application is DENIED.

     The Clerk of Court is respectfully requested to terminate the

pending motion at ECF. No. 124.
         Case 1:05-cr-01278-NRB Document 125 Filed 11/20/20 Page 2 of 2



             SO ORDERED.

Dated:       New York, New York
             November 20, 2020

                                            ____________________________
                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




                                      -2-
